[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-16359         ELEVENTH CIRCUIT
                                                        JULY 6, 2011
                         ________________________
                                                         JOHN LEY
                                                           CLERK
                    D.C. Docket No. 03-01855 CV-HTW-1

KH OUTDOOR, L.L.C.,
GRANITE STATE OUTDOOR ADVERTISING, INC.,

                                                       Plaintiffs-Appellants,

                                    versus

FULTON COUNTY, GEORGIA,

                                                       Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (July 6, 2011)

Before EDMONDSON, MARTIN and COX, Circuit Judges.

PER CURIAM:

      KH Outdoor, LLC and Granite State Outdoor Advertising, Inc. (collectively

“the advertising companies”) sued Fulton County, Georgia under 42 U.S.C. § 1983,
alleging, among other claims, that Fulton County’s improper processing and denial

of several billboard applications violated the First Amendment to the United States

Constitution. The district court dismissed the advertising companies’ claims for lack

of standing.

      The threshold issue in this appeal is whether the district court erred in

concluding that the advertising companies lacked standing to assert their claims. The

district court determined that the companies lacked standing based on Fulton County

v. Galberaith, 647 S.E.2d 24 (Ga. 2007). The court interpreted Galberaith as

invalidating only a few distinct provisions of the Fulton County Sign Ordinance,

rather than the Ordinance as a whole. The court then reasoned that, because other

valid restrictions in the Ordinance preclude the advertising companies from erecting

their proposed signs, the advertising companies cannot demonstrate a redressable

injury.

      The Supreme Court of Georgia has now held that the district court’s

interpretation of Galberaith is incorrect. In Fulton County v. Action Outdoor

Advertising, JV, __S.E.2d__, Nos. S11A0023, S11A0101, 2011 WL 2305974 (Ga.

June 13, 2011), the Supreme Court clarified that the Galberaith decision “struck

down as unconstitutional not only the regulatory provisions applicable to billboards

but the entire Fulton County sign ordinance[.]” Id. at *1.

                                         2
      Because Action Outdoor has now made clear that the district court’s standing

determination was founded on an incorrect interpretation of Galberaith, we vacate

the district court’s judgment and remand this case to the district court for

reconsideration in light of Action Outdoor.

      VACATED AND REMANDED.




                                         3